 WESTERN WASTE INDUSTRIESWesternWaste Industries,Inc. of FloridaandLa-borers' International Union of North America,Local 517, AFL-CIO. Cases 12-CA-11007 and12-RC-641720 February 1985DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBy CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 28 September 1984 Administrative LawJudge Frank H. Itkin issued the attached decision.The Respondent filed exceptions and a supportingbrief.The Board has considered the decision andthe record in light of the exceptions and brief andhas decided to affirm the judge's rulings, findings, iand conclusions2 and to adopt the recommendedOrder as modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,WesternWaste Industries, Inc. of Flori-da,Cocoa, Florida, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified.1.Insert the following to replace the paragraphordering that the Union's objections to the electionbe sustained."IT IS FURTHER ORDERED that the election con-ducted on 2 December 1983 in Case 12-RC-6417be set aside, and a new election held."[Direction of Second Election omitted from pub-lication.]iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2The unfair labor practices in the complaint in this case were furtheralleged by the Regional Director to be objectionable conduct, not specifi-cally contained in objections to the election in Case 12-RC-6417, in his"OrderApprovingWithdrawal of Certain Objections and DirectingHearing on Objections and Consolidating Cases " The Respondent hasnot excepted to the Regional Director's discovery and the judge's consid-eration of conduct not specifically mentioned in the Union's objectionsWe agree with the judge that the Respondent's conduct in violation ofSec 8(a)(1) of the Act consisting of unlawful threats and interrogationsduring the critical preelection period warrants setting aside the electionand holding a second election For this reason we find it unnecessary topass on the Union's Objections I and 2 to the election in Case 12-RC-6417DECISION173FRANK H. ITKIN, Administrative Law Judge On Sep-tember 29, 1983, the Union filed a petition with theBoard in Case 12-RC-6417, seeking to represent a unitof the Company's employees at its facility in Cocoa,FloridaOn October 19, 1983, the Union and the Em-ployer executed a Stipulation for Certification Upon aConsent Election,which was later approved by theBoard's Regional Director The unit, as provided in thestipulation, included employees at both the Employer'sCocoa and Titusville facilities. On December 2, 1983, aBoard-conducted election was held There were approxi-mately 58 eligible voters, 19 votes were cast for theUnion; 33 votes were cast against the Union; and 6 bal-lotswere challenged. On December 7, 1983, the Unionfiled timely objections to the Employer's conduct which,itwas alleged, "substantially impaired the fairness andoutcome of the instant election " On December 21, 1983,the Union also filed unfair labor practice charges in Case12-CA-11007 On January 18, 1984, a complaint issuedinCase 12-CA-11007, alleging, inter alia, that the Em-ployer had violated Section 8(a)(1) of the National LaborRelations Act by threatening employees that they wouldhave to pay for their group insurance and uniforms ifthey selected the Union as their bargaining representa-tive; by coercively interrogating employees about theirunion interests and desires; and by further threateningemployees with loss of their insurance and other benefitsif they selected the Union as their bargaining representa-tive 1On January 19, 1984, the Regional Director en-tered an order approving the request of the Union towithdraw certain of its objections, and directing a con-solidated hearing on the remaining objections with thepending unfair labor practice case The Regional Direc-tor noted,Although not specifically alleged in the objections,the 8(a)(1) conduct described in the complaint inCase 12-CA-11007 occurred during the criticalperiod, and the evidence bearing on said conductwas presented to or was discovered by the under-signed during the course of the concurrent unfairlabor practice and objections investigation. Sincesaid evidence may bear on the Union's objections aswell as the unfair labor practice charge . . [the]cases should be consolidated for purposes of hear-ing 2A consolidated hearing in both the unfair labor prac-tice and representation cases was conducted before me inCocoa, Florida, on March 7 and 8, 1984 On the entirerecord, including my observation of the demeanor of thewitnesses, and after due consideration of the briefs filedby counsel, I make the following'The complaint was amended at the hearing to allege additional coer-cive conduct2As will be discussed below, the two pending objections which theRegional Director determined raise substantial and material factual issuesinvolve the failure of the Employer to post a notice of election at its Ti-tusville facility and the Employer's alleged entering and electioneering inthe polling area274 NLRB No. 35 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE UNFAIR LABOR PRACTICE CASERespondent Employer is engaged in the business oftrash collection for commercial and residential custom-ers,with facilities in Cocoa and Titusville, Florida. Re-spondent is admittedly an employer engaged in com-merce,as alleged. The Union is admittedly a labor orga-nization,as alleged.The evidence pertaining to the Em-ployer's alleged coercive conduct is summarized below.Albert Pearson Jr., employed by Respondent Employ-er asa driver, testified that about mid-November 1983,following the filing of the representation petition by theUnion andthe initiationof its organizational effort, Com-pany Supervisor JamesMcGlashan approached himwhile he was on his assigned route, and then had the fol-lowing conversation with Pearson and his coworkers:He [McGlashan] said to me [Pearson], and thegroup, "How do you stand?"I said,"What do youmean,how do I stand?" He said, "About the Union,are you for it or against it?" I said, "Well, I am forwhatever betters me. If the Union will put moneyinmy pocket, I will go with the Union. If the Com-pany will better me . . I will go with them."He told us, "if we went Union, that our insur-ance,family plan insurance which the Companypays half . . . they won't pay half, we will have topay it. The otherinsurance,which the Companyfurnishes free for the employees, he says that wewill have to pay for that. He said the uniforms, wewill have to pay for that."I said,"Well they are not paying for that now. Ipay for my own." He said, "Also, they are going tocut you backtominimumwage if we go Union."McGlashan and Pearson then "argued back and forth."Pearson stated: "If they cut me back to minimum wage,I quit, they wouldn't have to fire me "Pearson also testified that "sometimeinNovember,"while at the Employer's facility, Company SupervisorGerry Orders, accompanied by Supervisor McGlashan,had the following conversation with him.He [Orders] wanted to know how I stand on theUnion part. . . . Was I for the Union or not.. .He asked me how I was to vote. Was I going tovote for the Union or the Company. . . . I askedhim, "Well, we are not supposed to talk about theUnion in the compound," and he said, "Well don'tworry about that." Mr. McGlashansaid". . . don'tworry about that. That has already been arranged."Well, I said, "I am for whoever is the best. If theUnion is the best, I'll go with the Union. If theCompany is the best, I'll go with them."Supervisor Orders "said that the Company asked him tofind out who was foror against. .the Union "Pearson, about thissametime, attended a company"safetymeeting" at the Holiday Inn in West Cocoa,Florida. There, according to Pearson, Company Repre-sentativeHenry Brown told the assembled employees:"[I]f we went Union, we would have to be paying for allinsurance and uniforms and stuff like that?"3Nicky Chapman, employed by the Company as adriver, testified that he too attended a "safety meeting"about mid-November 1983 Chapman recalled that Com-pany Representative Brown "was reading" from a "pre-pared statement, and he said . if the Company wentUnion we would have to pay for our own insurancethings. .. " Chapman was asked- "Do you knowwhether or not Mr. Brown was reading something at thetime that he made the [above] statement?" .. . Chapmanexplained: "He had papers in his hand .. . I have noway of knowing . . . if he was reading or . . justspeaking."Chapman further testified that about a week before therepresentation election, SupervisorOrders approachedhim "in front of the coffee room" at work, "and askedme how I felt about the Union." Chapman recalled-I [Chapman] told him [Orders] that I was goingfor either side that would give me the best financialdeal.The most benefits and you know, like I said,better off for me.Orders "just kind of walked away."4William Anderson, employed by Respondent, testifiedthat during mid-November, while he was working hisroutewith driver Pearson, Supervisor McGlashan ap-proached the employees and had the following conversa-tion:Iwasworking and putting some garbage in con-tainers . . . .All of a sudden I [Anderson] seen[McGlashan] come up. And he was over there talk-ing toAlbert Pearson and Isaac Thomas, who Iwork with. And he was asking, "How do we standwith the Union?" I did not reply to tell the truth. Iknow thatitwasn't right to ask us thatHe [McGlashan] asked us, "How did we standfor the Union?" I told him thatIwasfor it, forwhatever was best for my family. And he said,.You should not go for the Union because youknow there is so much disadvantage."5Isaac Thomas, employed by Respondent, testified thatduringmid-NovemberSupervisorMcGlashanap-proached him and coworkers Pearson and Anderson,3On cross-examination,Pearson acknowledged that periodically,during this campaign, he wore a union button at work and he was aunion observer at the election Pearson explained his role at the electionas "I was a poll sitting "4On cross-examination, Chapman acknowledged that he wore a unionbutton "about two days" before the election5On cross-examination, Anderson agreed that McGlashan, during thisconversation, stated "You ought to be against the Union, and if theUnion gets in you may lose insurance and you may lose safety equip-ment " Anderson insisted "He saidwhatever we had right thenwould be taken from us " Anderson explainedHe didn't say bargain He said that everything would be taken fromus, and we would have to startback over WESTERN WASTE INDUSTRIES.and then he [McGlashan] asked me [Thomas] ifIwas for the Union or against it. I told him I wasfor the Union, and then him and Albert had a con-versation,and Ioverheard them saying that if theUnion gets in here, they was going to fire the men. . . there was going to be a big decrease in wages.6Thomas further testified that about 4 days after a"safetymeeting,"which was held "around November 16,1983," Supervisor McGlashan, while driving Thomas toa truck site,. .. asked me again, was I for the Union or against.And, I told him again that I was for the Union.And then he said, "Your brother said he ain't fortheUnion," and then he started talking aboutgloves, `causeI ain'twearing the gloves.7Clarence Stanley, previously employed by Respond-ent, testified that "about two or three weeks before theelection," Supervisor McGlashan had the following con-versation with him and two coworkers while they were"collecting garbage":We was on the route picking garbage. Jimmy[McGlashan] comes in front of us, got out of thetruck, and called for me to get out, and come to theback of the truck. He said, "If the Union comes in,we will have to pay for all of our uniforms and ourown insurance " . . . He asked me, "Which way areyou going to vote?" I told him that I would be in-dependent, that I wouldn't be for the Union or theCompanyJC.Green, employed by Respondent, testified thatduringNovember 1983, Supervisor McGlashan "cameout to the truck and asked us if we was going to vote forthe Union, and I walked off." Coworkers Clarence Stan-ley and Leroy Scott were present. Green further testifiedthatCompany Manager Charles Armstrong, "when wecame in with the truck . . . asked me which way we wasgoing, and I walked off." Green placed this incident "onthe voting day." In addition, Green recalled that, at a"safety meeting," Company Representative Brown "saidthat if the Union came in we would have to pay for ourown insurance."Johnny B. Ingram, employed by Respondent, testifiedthat about November 22 or 29, 1983, Supervisor McGla-shan approached him and his coworkers "on theirroute," and they had the following conversation:Well, we was loading trash and garbage in the backof the truck . . . He [McGlashan] pulled up behindus . . and then he asked us, how did we feel aboutthe Union. . . . I didn't say anything. . . . He wastelling us, if we get the Union, that all of our bene-fits that they was now paying, like theinsurance,6On cross-examination, Thomas recalled McGlashan stating, inter alia,"that there would be a cut in wages if the Union gets in" and "he wasgoing to fire a lot of guys'On cross-examination, Thomas recalled that another employee waspresent during the above conversation175and I was already paying for my clothes, that wewere going to have to pay for all of that.Employee Robert Blackmon testified that he waspresent during the above incident involving SupervisorMcGlashan. Blackmon explained-Well, I was in the cab at the time he [McGlashan]drove up . . and so he said, "I [McGlashan] wantto talk with your men about something." He said."This Union, I want to talk to you all about thisUnion . . . How do you feel about the Union." Itold him, I didn't know He said. "Well, if you getthe Union you would lose your uniform and insur-ance."Employee Willie Jeff Kimbrough also witnessed theabove incident.Kimbrough recalled that SupervisorMcGlashanasked us what we thought about the Union. I toldhim, I don't know. He said that if we had the Unionthat we would have to pay for our uniforms.8CharlesC.Armstrong, operations manager for theEmployer, testified that he had received written instruc-tions pertaining to the role of supervisors in opposing anorganizational drive by the Union. (See, e.g., R. Exh 11,"The Supervisor's Handbook On Maintaining Non-UnionStatus,"andR Exh. 10, "Confidential SupervisoryManualForFleckingerRefuse,Inc.")Armstrongclaimed that on December 2, the date of the election, hein fact had a "conversation" with employee Green andhis coworkers. Armstrong spoke to Green and his co-workers about the removal of Christmas ornaments fromtheir trash removal vehicle, because such ornamentscould impede the flow of air "around the radiator."Armstrong added that Green was "really mad about it."Armstrong also noted: Green "was wearing a Unionbutton indicating that he was for the Union." Armstrongdenied saying "anything about the Union or the electionto any of those employees."Henry Brown, general manager for Respondent duringthe pertinent period, testified that he addressed the as-sembled employees at the Cocoa and Titusville facilitieson November 16 and 17, 1983, respectively. Brown iden-tifiedRespondent's Exhibit 12, a 15-page document, asthe text of his "remarks," from which he read Brown ex-plained:I told the employees that I was going to deliver atalk thatwas prepared to be given by CharlesWilson, who is the regional vice-president but whowas called out of state. ... And I proceeded toread the text.Brown acknowledged that, after "reading the text," he"asked if there were any questions." Brown claimed thathe apprised the assembled employees:8On cross-examination, Kimbrough explained that McGlashan "said, ifwe win, the Union, that we would have to pay for our own uniforms" 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDIwantyou tounderstandthat I cannot answer anyof your questions that could be attributed as makinga promiseor a threat to you."There were some questions." Brown was asked, oncross-examination,"Do you recall talking about any ben-efits?" He respondedNo. If itwas inthe speech, I read it. But I wouldhave to lookat it againand read it through.Jimmy McGlashan, supervisor for Respondent, hassome ninerefuse trucks under his "direction," each truckhaving a crew of one driver and two toters. McGlashantestified that he had received Respondent's Exhibits 10and 11, pertaining to union organizationalactivities, andhe "followedthe guidelines outlined inthose exhibits."McGlashan acknowledged that he met with driver Pear-son and totersThomas and Anderson on their routeduringNovember 1983. McGlashan testified.Well, I went out and talked to them about theUnion. And I go up to themand Itell them thatthey are grownmen, and Icannot tell them how tovote.That they can vote whichever way theywanted, but I would like for them to vote for theCompany good.In addition,McGlashan referred to "insurance and all,"I told them that the Company paid for that now,and it dust may be that I didn't know how the bar-gainingwent between the Company and the Union,but, you know, if there may be differences, theymay have to pay all the insurance.McGlashan denied, inter alia, statements attributed tohim by the above employee witnesses.McGlashan, as he further testified, also met with em-ployees Stanley, Green, and Scott on their route. McGla-shan assertedly "said the same things to them, that [he]did to the others." McGlashan denied, inter alia, state-mentsattributed to him by these employee witnessesMcGlashan asserted: "In fact, J. C. [Green] won't talk.He went down to the next stop." In addition, McGla-shan, as he recalled, met with employees Blackmon,Ingram,and Kimbrough on their route. McGlashan as-sertedlymade similar statements to them. He againdenied, inter alia, statements attributed to him by theseemployee witnesses. He assertedly told the employeesthat "if the Unioncamein" they "may have" "to keeppaying for their uniform" - "it was just according tothe way the bargaining. . . went." Further, McGlashandenied, inter alia, interrogating employee Thomas.9Robert Gerry Orders, a supervisor for Respondent,testified that he too read Respondent's Exhibits 10 and11, pertainingto organizational activities. Orders claimedthat employee Pearson wore a union button "a day ortwo before" the election, that Pearson was "openly out-spoken in favor of the Union"; that he spoke with Pear-9On cross-examination,McGlashan admitted that the "owner, bossman, Mr Wilson, Mr Browntold" him "to talk to the employeesabout the Union " McGlashan, however, denied that he was told "to findout how they [the employees] feel about the Union "son,withMcGlashan present; and that "I [Orders] dustasked him how he felt, you know, about the Union orwhatever " Pearson "basically.said that he didn'tknow, or something like that." Orders denied, inter alia,other statements attributed to him. Orders, in addition,recalled asking employee Chapman "how he felt" -Chapman "basically . .saidhe was going to think itover." Orders claimed "I didn't ask him anything out ofline, I don't think "Edwin J Rosinski, general manager for Respondent,testified that Brown, when he delivered his speech to theassembledemployeesonNovember 16, "read thespeech." The "same" speech was said for both the Cocoaand Titusville employees. Rosinski also testified that hewitnessed the "heatedargumentover Christmas decora-tions"involving employee GreenIcredit the testimony of employees Pearson, Chap-man, Anderson, Thomas, Stanley, Green, Ingram, Black-mon, and Kimbrough, as detailed supra. Theyimpressedme as trustworthy witnesses. Their testimony is in signifi-cant part mutually corroborative of management's re-peated acts of interrogation and threats of loss of bene-fits.Their testimony is even substantiated in part by ad-missionsand acknowledgements of Respondent's wit-nesses.And, insofar as the testimony of Manager Arm-strong,Manager Brown, Supervisor McGlashan, Super-visor Orders, and Manager Rosinski differs from or con-flictswith the testimony of the above employee wit-nesses,I am persuaded on this record that the testimonyof the latter witnesses is more complete, reliable, andtrustworthyThe testimony of Armstrong, Orders,Brown, McGlashan, and Rosinski was, at times, vague,incomplete, and unclear. I am not unmindful of, as coun-sel for Respondent notes in his brief, variationsand omis-sionsin the testimony of employee witnesses. Neverthe-less,on balance, I find that these cited defects are notmaterial andare attributablein largepart to the limitededucation of the employee witnesses. In short, I find thatthe cited testimony of these employee witnesses repre-sents a credible compendiumof management's repeatedacts of interrogation and threats,as alleged.DiscussionSection 8(a)(1) of the Act makes it an unfair laborpractice for an employer "to interfere with, restrain, orcoerce employees" in the exercise of their right to self-organization. Section 8(c), in turn, provides.The expressing of any views, argument, or opin-ion, or the dissemination thereof . .shall not con-stituteor be evidence of an unfair labor practiceunder any of the provisions of this Act, if such ex-pression contains no threat of reprisal or force orpromise of benefitRead together, these provisions leave an employer freeto communicate to his employees his views respectingunions, so long as that communication does not contain a"threat of reprisal or force or promise of benefit." TheSupreme Court stated inNLRB v Gissel Packing Co., WESTERN WASTE INDUSTRIESAny assessment of the precise scope of employerexpression, of course, must be made in the contextof its laborrelations settingThus, an employer'srights cannot outweigh the equal rights of the em-ployees to associate freely, as those rights are em-bodied in § 7 and protected by § 8(a)(1) and theproviso to § 8(c). And any balancing of those rightsmust take into account the economic dependence ofthe employees on their employers, and the neces-sary tendency of the former, because of that rela-tionship, to pick up intended implications of thelatter thatmight be more readily dismissed by amore disinterested ear.. .. .an employer is free only to tell "what he rea-sonably believes will be the likely economic conse-quences of unionization that are outside his control"and not "threats of economic reprisal to be takensolely on his own volition"NLRB v. River Togs,Inc.,382 F.2d 198, 202 (2d Cir. 1967).The Supreme Court further noted inGissel,supra at 620:[A]n employer . .cannot be heard to complainthat he is without an adequate guide for his behav-ior.He can easily make his views known withoutengaging in "brinkmanship" when it becomes alltoo easy to "overstep and tumble into the brink,"Wausau Steel Corp. v. NLRB,377 F.2d 369, 372 (7thCir. 1967). At least he can avoid coercive speechsimply by avoiding conscious overstatements he hasreason to believe will mislead his employees.In addition, it is settled law that persistent and unwar-ranted attempts by an employer to pry into employeeprotectedunionactivities,when accompanied by threatsof reprisal for exercising such statutory rights, constitutethe kind of coercive interrogation proscribed by Section8(a)(1) of the Act. See,e g, Rossmore House,269 NLRB1176 (1984),NLRB v Gladding Keystone Corp.,435 F 2d129, 132-133 (2d Cir. 1970), andNLRB v. Novelty Prod-ucts Co.,424 F.2d 748, 751 (2d Cir. 1970).The credible evidence of record, as recited supra,makes it clear here thatmanagement's representatives re-peatedly quizzed employees about their union sympathiesand, at the same time, threatened the employees withloss of insurance benefits and uniforms and related repris-als if they selected the Union as their collective-bargain-ing agent. Thus, for example, employee Pearson crediblyrelated how Supervisor McGlashan pressed him at workto disclose, "how do you stand." Pearson attempted toavoid this interrogation by responding: "I am for what-ever betters me." McGlashan countered that the employ-eeswould lose their insurance benefits, their uniforms,and sustain wage cuts if they voted for the Union Em-ployee Pearson credibly related how Supervisor Orders,in like vein, questioned him at work about his union sym-pathies, and how Manager Brown, in addressing the as-sembled work force, again warned that employees wouldbe paying for insurance and uniforms if they voted forthe Union. I reject as incredible here management's as-sertions that they, in effect, were making only casual orisolated noncoercive talk with their employees and, fur-ther, that their cited admonitions were reasonable state-177ments by the Employer of "what he reasonably believeswill be the likely economic consequences of unionizationthat are outside his control "(Gissel,supra at 619.) Onthe contrary, the credible testimony of Pearson, as wellasthecredible testimony of Chapman,Anderson,Thomas, Stanley, Green, Ingram, Blackmon, and Kim-brough as summarized above, makes it clear that Re-spondent, in an attempt to defeat the Union's organiza-tional campaign, resorted to repeated and persistent actsof coercive interrogation and threats of reprisal, in viola-tion of Section 8(a)(1) of the Act, as alleged.II.THEREPRESENTATION CASEThe Regional Director, as stated, consolidated withthis unfair labor practice case the Union's two objectionsin the pending representation proceeding. In addition,theRegionalDirector also noted, with reference to"other conduct," that the "evidence bearing on" the Em-ployer's unfair labor practice conduct, as found in sec-tion I above, "was discovered . . during the course ofthe concurrent unfair labor practice and objections inves-tigation" and "may bear on the Union's objections " (SeeG C. Exh 1(o).) Objection 1 pertains to the Employer'sfailure to post therequirednotice of election at its Titus-ville facilityObjection 2 pertains to certain conduct inand about the pollingarea.Inote, however, before dis-cussingthese objections, that the Employer's repeatedacts of coercive interrogation accompanied by threats ofloss of benefits if the employees selected the Union astheirbargaining agent,as found in section I above, oc-curred during the critical preelection period and, on thisrecord, clearly prevented the holding of a fair and freeelectionThe additional objectionable conduct, as dis-cussed below, assessed in the context of the Employer'scoercive conduct, provides additional reasons to requirethe holding of a new election.ObjectionThe Employer admittedly failed to postthe "notice of election"at itsTitusville facility, as in-structed by the Regional Director. This notice (C PExh. 1) is not simply a notice of the time and place ofthe election. One-third of the printed document explainsto the employees the purpose of the election, the secretballot, eligibility rules, challenges, authorized observers,and related information. In addition, one-third of thisdocument restates the "rights of employees" under Sec-tion 7 of the National Labor Relations Act, explains that"it is the responsibility of the [NLRB] to protect employ-ees inthe exercise of these rights"; and provides numer-ous examplesof conduct, including threats of loss of ben-efits, "which interferes with the rights of employees andmay resultin setting asidethe election." i oThe Board majority explained inThermalloy Corp.,233There were no notices, in any language or at anytime, posted in the Hanse Avenue location. The Re-gionalDirector concluded that this deficiency was10 The remaining portion of this document states the unit, hours, andplace of election, the rights of employees to leave their work stations tovote during scheduled working hours "without further notification," andalso contains a "sample" official ballot 178DECISIONSOF NATIONALLABOR RELATIONS BOARDcured because the Hanse Avenue foreman advisedhis entire work force, in both English and Spanish,of the election date and the voting procedures. TheEmployer does not agree that such a meeting evertook place Even if it did, it seems clear that this isan inadequate substitute for an official Board noticeof employee rightsThe Regional Director also overruled this objec-tion because all eligible employees voted This find-ing is contrary to the Board's decision inKilgoreCorporation,203NLRB 118 (1973),where it heldthat even a large percentage turnout is not disposi-tive of the issue, since the official election noticescontain important information with respect to therights of employees under the Act.There is no question of fault on the part of theEmployer.In this situation there was no way topost both Spanish and English notices in both loca-tionsThe Regional Director found evidence thatperhaps some,but not all, of the Hanse employeesmight have seen the notices while attending a meet-ing at the Albany Avenue building the day beforethe electionOther than that opportunity,the onlytime all of the Hanse employees could have seenany notice was the morning of the election justbefore they voted.This case falls squarely withinthe holdingof Kilgorein that the posting failed togive all the employees sufficient advance officialnotice of the election and thus the laboratory condi-tions for holding a fair election were not met.One of the reasons for advance notice is to assureemployees of time for reflection,and an understand-ing of the public and protected character of theirvoting, or of not voting if they so choose. The inad-equacy of the notice posting here prevented thisAccordingly,we shall reverse the Regional Direc-tor's order for a hearingWe conclude that in thesecircumstances it will effectuate the policies of theAct to direct another election.In the instant case,the notice'sprovisions pertaining tothe rights of employees and cited examples of improperconduct were particularly significant in view of the Em-ployer's repeated acts of coercive interrogation andthreats, as found above Further, as will be discussedbelow, Company Supervisor Irving Stokes, from the Ti-tusville facility,entered the Cocoa voting area with oneormore Titusville employees, who had asked for thevote-no ballot,created confusion in the polling area, andwas repeatedly directed to leave. Under all these circum-stances, the requirement of notice posting at Titusvillewas important and material here,the failure to complywith this directive prevented the holding of a fair andfree election; and this objection is therefore sustained. i i11 Counsel for Respondent notes in his brief that"all eligible votersvoted", Titusville voters "had occasion to visit the Cocoa facility wherethe notice had been posted",and the Company and the Union"apprisedthe voters concerning information about their rights and the details of theelection process"This record is not entirely clear as to how effective theUnion was in reaching or communicating with the Titusville workersThe record is also not entirely clear as to the extent and effectiveness ofcontacts or trips by Titusville employees to the Cocoa facility during thecriticalpreelection periodCf the testimony of Union RepresentativesObjection 2Pearson,who served as a poll-watcher forthe Union,testified that a number of employees,presum-ably from Titusville,had entered the polling area, thattwo of this group had no identification,that Pearson sug-gested that the two persons talk to their supervisorIrving Stokes; that Stokes thereafter entered the pollingarea; and that Stokes was repeatedly asked to leave.Pearson recalled that, when this "group" "walked in, thefirst thingtheywanted to know, where were the no-bal-lots"; there was "confusion";and one of the group said:"I don'twant no God-damned Union `cause I havechild-support to pay." Further, Pearson noted that, whenthe Board agent told Stokes "please get out,"he [Stokes]was trying to give her some lip andall this other confusion,and she asked him again,nicely, to git She asked him a third time to gitSupervisor Irving Stokes testified that he works at Ti-tusville; that he entered the polling area on December 2"only at the time we were challenged. . .one of myworkers"; that he had driven one worker to the pollingarea; and that he immediately left the polling area whentold to do so.Karen Umstattd testified that she was the company ob-server on December 2 She explained,as follows-Q Were you in the polling area at time when aMr. Stokes entered the polling area?A. Yes.Q. How many persons were in the polling area atthat time?A. Approximately 12.Q. Did you say 12?A RightQ. How many persons did Mr.Stokes enter thepolling area with?A. Approximately 12Q You are certain that it was more than one')A. More than one, yes.Q Andyou can tell me where Mr. Stokes wentwhen he walked into the room?A. He walked in with the men up towards thetimeclock as they were clocking out at that time,when they came inQ Were any statements made to Mr. Stokes thatyou heard as soon as Mr. Stokes entered the room?A. Yes.Q. Andwho made those statements?A. Albert Pearson and the woman from the gov-ernment.Q Are youreferring to the Board agent?A. Right. I don't know her nameQ.What did Mr. Pearson say to Mr Stokes?A. He told him that he is not supposed to comein there.Q. How long after Mr Stokes entered the roomwas it before Mr. Pearson said that?A. As soon as he entered,he told himDennis Quebec and Robert Page with the testimony of Supervisor IrvingStokes Stokes'testimony is discussed further, infra WESTERN WASTE INDUSTRIESQ.Did Mr Pearson say anything else to Mr.Stokes?A. He told him twice.Q. Twice What?A To leave the room.Q Did anyone else tell him to leave the room?A. The women from the government told himQ. Did he leave immediately?A After she told him, he did.Q. How many times?A. She told him once.Q Was there any confusion or commotion at thattime?A Yes there wasQ Did any of those employees have ballots atthat time?A. I don't think soQ. Do you know?A. I don't remember if there was anybody votingat that time.Q Do you recall, exactly, what the Board agentsaid to Mr. Stokes?A. She told him that he must leave the room.Q. Did he respond?A. He left when she told him.Q Did he make any statement before he left?A. He told her that he was in to verify that thesemen worked for Western Waste.I credit the testimony of Pearson as recited above. Histestimony is corroborated in significant part by the testi-mony of Umstattd, the Company's observer. As statedabove, I find Pearson to be a credible and reliable wit-ness. I do not credit Stokes. His testimony was at timesconfusing, contradictory, incomplete, and unclearIwould not find Stokes' conduct in the polling area,without more, to constitute a sufficient reason to recom-mend the holding of a new election However, in thecontextofmanagement'scoerciveinterrogationandthreats and the failure to post the required notice at Ti-tusville so that Stokes' workers could be adequately ap-prised of their rights, I find and conclude that Stokes'conduct in and about the polling area is objectionableand provides additional reason for directing a new elec-tion. 12CONCLUSIONS OF LAW1.Respondent Companyisanemployer engaged incommerce as alleged.2.The Union is a labor organizationas alleged3.Respondent Company violated Section 8(a)(1) of theAct by coercively interrogating employees about theirprotectedunionactivities and by threatening them withthe loss of insurance, uniforms, and other benefits if theychose the Union as their bargaining agent4.Respondent Company also engaged in the conductalleged in Objections 1 and 2 in the consolidated repre-sentation case and by its conduct as found above, pre-12At thehearing,the Unionargued thatthe Employerengaged inother improper conduct inand about the polling area It is unnecessary toconsider whether such conduct was included in the specific objectionsand providesan additionalbasis for directinga new election179vented the holding of a fair and free election on Decem-ber 2, 1983. The election should therefore be set asideand anew election heldREMEDYTo remedy the unfair labor practices found above, Re-spondent will be directed to cease and desist from engag-ing in such conduct or like or related conduct and topost the attached noticeOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed13ORDERThe Respondent,WesternWaste Industries, Inc ofFlorida,Cocoa, Florida, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Coercively interrogating employees about theirprotected union activities.(b)Threatening employees with loss ofinsurance, uni-forms, and other benefits if they voted for Laborers'InternationalUnion of North America, Local 517, AFL-CIO, or any other labor organization, as their collective-bargainingrepresentative.(c) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act.2Take the following affirmative action necessary toeffectuate the policies of the Act(a) Post at it facilities in Cocoa and Titusville, Florida,copies of the attached notice marked "Appendix "14Copies of the notice, on forms provided by the RegionalDirector for Region 12, after beingsignedby the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receiptand maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensurethat the notices are not altered, defaced, orcovered by any othermaterial(b)Notify the Regional Director for Region 12 inwriting within 20 days from the date of this Order whatsteps Respondent has taken to complyIT IS FURTHERORDEREDthat the Union's Objections 1and 2 are sustained and that the election conducted onDecember 2, 1983, in Case 12-RC-6417 be set aside, anda new election held.13 If no exceptionsare filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjectionsto them shall be deemedwaived forallpur-poses14 If this Orderis enforcedby a Judgment of a UnitedStatesCourt ofAppeals, the wordsin the notice reading "Postedby Order of the Na-tional LaborRelations Board"shall read"Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board " 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT coercively interrogate our employeesabout their protected union activities.WE WILL NOTthreaten our employees with loss of in-surance, uniforms,or other benefitsif they vote for La-borers' InternationalUnion of NorthAmerica, Local517,AFL-CIO, orany other labor organization,as theircollective-bargaining agent.WE WILL NOTin any like or related manner interferewith,restrain, or coerce our employees in the exercise ofthe rights guaranteed in Section7 of theNational LaborRelations Act.WESTERNWASTE INDUSTRIES,INC.OFFLORIDA